Title: From George Washington to Commodore John Hazelwood, 7 October 1777
From: Washington, George
To: Hazelwood, John



Sir
Camp Pawlins Mill [Pa.] 7 October 1777

Upon Capt. Blewers representation of the importance of Red Bank I have determined to garrison it immediately strongly with continental troops, who are now upon their march. Till they arrive I beg you will do all in your power to keep possession of the Ground, should the Enemy attempt to take it. With the assistance of this Force upon the land, I hope you will be enabled to keep your Station with your fleet, and if you can do that, I have not the least doubt but we shall by our

operations by land and Water oblige the Enemy to abandon Philada. I have wrote to Genl Newcombe to assist the Garrison with as many Militia as he can spare. I am Sir Yr most obt Servt

Go: Washington


P.S. I intend to send down Capt. Mauduit to command the Artillery. I beg you will afford him every Assistance of Cannon and Stores, and if he should want a few Men to work the Guns, I beg he may have such as have been used to it. I think you should not lose one moment in possessing the Ground at Red Bank.

